


Exhibit 10.27

 

STANDARD CONSULTING AGREEMENT

Dated November 1, 2008

 

Consultant: General Charles R. Holland, USAF, Retired

 

 

TASK ORDER # FY13-001

Project No. 9000.6435.0100.000

 

A.   Effort: General marketing support for unmanned air vehicle systems.

 

B.   Task Manager:   Tim Conver

 

C.   Target Performance Period:   January 1, 2013 through January 1, 2016

 

D.   Rates:

 

Authorized Days

 

 Rate

 

Total Not To Exceed Cost

 

 

 

 

 

24 days

 

$4,000 per day

 

$96,000 per year

 

Payments to be made on a monthly basis at the rate of $8,000 per month in
advance.  Any additional days required by the Task Manager, beyond the 2 days
per month anticipated by the advance payment, will be invoiced at the daily rate
in arrears with expenses and approved by the Task Manager.

 

Reference shall be made to Project No. shown above on all invoicing.

 

E.   Expenses:

Maximum authorized expenses - As required and approved in advance.

 

Travel and/or miscellaneous expenses shall be reimbursed in accordance with
current AV standard travel procedures; receipts shall accompany invoices of $25
or more.

 

No labor or expense costs above those amounts shown here are to be incurred
without the prior written approval of the AV Task Manager.

 

AeroVironment, Inc.

 

General Charles R. Holland,

 

 

 

USAF Retired

 

 

 

 

 

/s/ Timothy E. Conver

 

/s/ Charles R. Holland

 

Signature

 

Signature

 

 

 

 

 

Timothy E. Conver

 

Charles R. Holland

 

Name (Print)

 

Name (Print)

 

 

 

 

 

CEO

 

2/21/13

 

Title

 

Date

 

 

 

 

 

2/21/13

 

 

 

Date

 

 

 

 

 

 

AEROVIRONMENT PROPRIETARY INFORMATION

 

--------------------------------------------------------------------------------
